Exhibit 10.1
EXECUTION COPY
SEPARATION AGREEMENT
     THIS SEPARATION AND GENERAL RELEASE AGREEMENT (“Agreement”) is voluntarily
entered into on this 10th day of May, 2011 by and between Anthony W. Boor
(“Boor”) and Brightpoint, Inc. (“Company”).
     WHEREAS, Boor is currently employed by the Company as its Executive Vice
President, Chief Financial Officer and Treasurer pursuant to an Amended and
Restated Employment Agreement entered into between the parties, dated as of
May 6, 2009; and
     WHEREAS, the Company and Boor have agreed to conclude their employment
relationship on an amicable basis; and
     WHEREAS, the Company and Boor have reached an amicable agreement regarding
Boor’s separation from the Company’s employ, and the parties wish to enter into
this Agreement in order to memorialize their agreement and to further define the
obligations that the parties have to one another.
     NOW, THEREFORE, in consideration of the mutual understandings, covenants,
and the release contained herein, and for other good and valuable consideration,
the sufficiency of which is hereby acknowledged, the parties hereby voluntarily
agree as follows:
     1. Definitions. Specific terms used in this Agreement have the following
meanings: (a) “Boor” includes the undersigned, Anthony W. Boor, and anyone who
has or obtains any legal right or claims through him; (b) “Company” means
Brightpoint, Inc., an Indiana corporation, its subsidiaries, affiliates,
successors and assigns; (c) “Company Released Parties” means the Company, and,
other than Boor, all of its past and present officers, directors, employees,
trustees, agents, shareholders, related corporations and entities, affiliates,
principals, insurers, any and all employee benefit plans (and any fiduciary of
such plans) sponsored by the aforesaid entities, and each of them, and each
entity’s subsidiaries, related entities, predecessors, successors, and assigns,
and all other entities, persons, and firms; (d) “Employment Agreement” means the
Amended and Restated Employment Agreement entered into between the Company and
Boor, dated as of May 6, 2009; and (e) the “Effective Date” of this Agreement is
the eighth (8th) calendar day after Boor signs it, on the condition that he does
not revoke it as described below. Capitalized terms not ascribed definitions
herein shall have the meanings as described and set forth in the Employment
Agreement or the other agreements referred to herein.
     2. Conclusion of Employment. Regardless of whether Boor revokes this
Agreement as provided for herein, the parties agree that Boor’s employment by
the Company terminates on May 10, 2011 (“Separation Date”) and Boor’s employment
as Executive Vice President, Chief Financial Officer and Treasurer (a reporting
person and named executive officer with respect to the Company under the federal
securities laws) and any other positions he holds with the Company are hereby
terminated as of the Separation Date. Boor agrees to resign from all boards of
directors and other offices of all subsidiaries and affiliates of the Company
and shall sign all documents reasonably necessary to effect such resignations at
such time(s) as the Company shall request, effective from and after the
Separation Date. Boor hereby waives any and all rights to receive notice of
termination of Boor’s employment under the Employment Agreement. The parties
agree that the Employment Agreement shall be deemed to be terminated on the
Separation Date, except to the extent specifically provided in this agreement.
     3. Release of Boor’s Claims. Boor, individually and on behalf of his
estate, heirs, personal representatives, and assigns hereby releases the Company
Released Parties from all rights, actions, claims, and any and all liability to
Boor, except as specifically provided in Section 4. as Excluded Claims (as such
term is hereinafter defined). The claims that Boor is releasing are referred to
herein as “Boor’s Claims” and such claims include all of his rights to any
relief of any kind from the Company Released Parties, including, without
limitation, all claims Boor has now, whether or not Boor now knows about the
claims, including, but not limited to, the following: (a) all claims relating to
Boor’s employment with the Company, or the termination of that employment,
including, but not limited to, any claims arising under the Fair Labor Standards
Act; Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1866;
the Age Discrimination in Employment Act (“ADEA”); the Older Worker Benefits
Protection Act (“OWBPA”); the Employee Retirement Income Security Act; the
Family and Medical Leave Act; the Americans with Disabilities Act; and/or any
other federal, state or local law, including, without limitation, the Indiana
Civil Rights Law; (b) all claims

 



--------------------------------------------------------------------------------



 



under any principle of common law or equity, including but not limited to,
claims for alleged unpaid compensation, bonuses, or other monies; commissions;
any tort; breach of contract; and any other allegedly wrongful employment
practices; (c) all rights and claims under any employment agreement between the
Company and Boor, including, without limitation, the Employment Agreement;
(d) for libel, slander, defamation, or tortious interference with actual or
prospective business or contractual relations, which are based in whole or in
part on any facts, circumstances or events which are now existing or which
occurred on or prior to the date hereof; and (e) all claims for any type of
relief from the Company. The parties agree that Boor’s Claims do not include any
rights or claims that he may have under the ADEA which may arise after the
Effective Date of this Agreement.
     4. Exclusions From Release. The parties agree that, in entering into this
Agreement, Boor is not releasing or waiving any of the following:
a. Any right, benefit or claim that Boor may have to those certain Restricted
Stock Awards and Restricted Stock Units that have been issued to him, and which
have vested prior to the Separation Date (the “Vested Awards”). Other than the
Vested Awards, Boor acknowledges and agrees that he has no right to receive any
equity or equity based awards, including, without limitation, Options,
Restricted Stock Awards or Restricted Stock Units, whether or not granted prior
to the Separation Date that are either unearned or unvested (the “Unvested
Awards”) as of the Separation Date. Boor agrees that the Unvested Awards are
hereby forfeited and that he has no further rights with respect to the Unvested
Awards. A schedule listing the Vested and Unvested Awards has been provided to
Boor and he acknowledges the receipt and accuracy of that schedule; and
b. any right or claim under the Amended and Restated Supplemental Executive
Retirement Plan (“SERP”) by and between Boor and the Company dated May 6, 2009,
as it may have been amended as of the date hereof. The parties agree that the
amount of the Supplemental Retirement Benefit will be $77,274 per year, and that
the Supplemental Retirement Benefit will be paid, and will terminate, in
accordance with the terms of the SERP, including with respect to any applicable
Delay Period; and
c. any right, benefit or claim that Boor may have with respect to obligations of
the Company contained in this Agreement to be performed after the date hereof.
(Sections 4.a., 4.b and 4.c. are referred to herein as the “Excluded Claims”).
In addition to the foregoing, Boor acknowledges that this Agreement is not
intended to: (a) prevent him from filing a charge or complaint, including a
challenge to the validity of this Agreement, with the Equal Employment
Opportunity Commission; (b) prevent him from participating in any investigation
or proceeding conducted by that agency; or (c) establish a condition precedent
or other barrier to exercising these rights. While Boor has the right to
participate in an investigation by such agency, he understands that he is
waiving his right to any monetary recovery arising from any investigation or
pursuit of claim on his behalf. Boor acknowledges that he has the right to file
a charge alleging a violation of the ADEA with any administrative agency and/or
to challenge the validity of the waiver and release of any claim that he may
have under the ADEA without either: (a) paying any amount to the Company that
was previously paid by it to him; or (b) paying to the Company any other
monetary amounts (such as attorney’s fees and/or damages).
     5. Separation Pay. In consideration of Boor’s promises set forth in this
Agreement, and assuming he does not revoke this Agreement prior to the Effective
Date, the Company hereby agrees to pay to Boor cash payments totaling
$2,750,000, to be paid as follows: (i) $490,000 to be paid on the Effective
Date; and (ii) $2,260,000 to be paid six months and one day after the Effective
Date (the “Separation Pay”).
     The Parties acknowledge the Company is providing the Separation Pay as
consideration for Boor’s promises in this Agreement and in lieu of and in full
satisfaction of all amounts which may otherwise be due and payable under the
Employment Agreement.
     6. Additional Agreements.

  (a)   Boor agrees to adhere to his continuing obligations to the Company
pursuant to Section 10 (Confidentiality; Noncompetition) of the Employment
Agreement, and the parties agree that all of the restrictions on Boor’s
activities, as set forth therein, shall be applicable and remain in full force
and effect; provided, however, that the Company acknowledges and agrees that
Boor’s participating in, engaging in, or rendering services to, an entity
engaged exclusively in the following types of businesses shall not be deemed to
be competitive with the Company’s business and thus will not be subject to the
Noncompetition provisions of Section 10 of the

 



--------------------------------------------------------------------------------



 



      Employment Agreement: mobile network operators; mobile virtual network
operators; and mobile, wireless or computer original equipment manufacturers. In
consideration of the Company’s promises, as set forth in this Agreement, Boor
agrees to comply with his obligations as set forth in this Agreement, and gives
up, releases, and waives all of Boor’s Claims against the Company Released
Parties, and each of them, as well as all other actions, causes of action,
claims or demands that he may have against the Company Released Parties, and any
of them, except as specifically provided in Section 4 as Excluded Claims. Boor
acknowledges and agrees that the consideration set forth above includes all
amounts for damages or other amounts owed to him of any kind, costs, and
attorneys’ fees and expenses. Boor also agrees that he shall not bring any
lawsuits against the Company relating to the claims that he has given up,
released, and waived, nor will he allow any suit to be brought on his behalf.
The consideration described above constitutes full and fair consideration for
the release of Boor’s Claims. Boor acknowledges that the Company is not
otherwise obligated to provide the consideration set forth above to him. Boor
also acknowledges that he has received all other forms of compensation and
payments, of whatever kind, that may be due to him by the Company, other than as
set forth in Section 4 as Excluded Claims. Boor hereby relinquishes any and all
rights to employment with the Company after the Separation Date. Boor also
agrees that he shall not, directly or indirectly, take any action which has the
effect of harming the Released Parties or interfering with their relationships
(contractual or otherwise) with any entity or person, including, but not limited
to, any employee or customer of the Released Parties, or other entity with which
the Company has a business relationship.

  (b)   Boor will be entitled to continued medical benefits (in accordance with
Boor’s current coverage) through the Separation Date. In addition, in
consideration of Boor’s execution of this Agreement and compliance with Boor’s
obligations hereunder and under the Employment Agreement, Boor and his eligible
dependents will be entitled to continuation of coverage under the Company’s
group health insurance (or substitute benefits), at Boor’s sole expense, for
eighteen (18) months after the Separation Date; provided that Boor expressly
acknowledges that it is Boor’s obligation to properly elect COBRA coverage by
timely submitting appropriate documentation. In addition, upon Boor’s proper
election, Boor shall be entitled to receive a distribution of his vested account
balance under the Company’s 401(k) Plan in accordance with the terms thereof. On
the Effective Date, assuming he does not revoke this Agreement prior to the
Effective Date, the Company agrees to pay Boor (i) $42,300 in full satisfaction
of any obligation of the Company to Boor arising out of or related to Boor’s
unused vacation days, personal days, sick leave days and sabbatical (in
accordance with his interim position of president of the Company’s European
division) and (ii) $1,350 in full satisfaction of any and all unreimbursed
business expenses incurred by Boor in connection with his employment by the
Company, including, but not limited to, any such expenses that have previously
been submitted to the Company but which have not been reimbursed as of the
Separation Date. The Company acknowledges and agrees that after the date hereof,
Boor will continue to be entitled to any rights to contribution, advancement of
expenses, defense or indemnification he may have under the Company’s
organizational documents, or applicable law. For a period of six (6) years
following the Separation Date, Company agrees to continue to provide coverage to
Boor, in his capacity as a former officer and director, under its Directors and
Officers insurance to the same extent as coverage is provided to its then
existing directors and officers. In addition, until August 31, 2011, the Company
agrees to reimburse Boor for his documented actual expenses paid for executive
outplacement services, subject to an aggregate cap of $15,000. Upon request of
any employer or prospective employer of Boor, the Company shall provide a
reference letter in the form agreed to by Boor and the Company, and the
Company’s then Senior Vice President, Global Human Resources, shall be
designated as the Company officer who may discuss Boor’s prior employment with
the Company. For six months following the Separation Date, the Company, at its
sole cost and expense, will use its commercially reasonable efforts to assist
Boor in the preparation of any applicable Section 16(a) filings required to be
filed by Boor under the Securities Exchange Act of 1934, as amended; provided,
however, that Boor agrees he will provide the Company with timely notice of any
transactions that may require a filing and will timely provide any information
that the Company reasonably requests to enable it to assist in the preparation
of any such filing. Boor acknowledges and agrees that, notwithstanding the
Company’s agreement to assist him with the preparation of any applicable Section
16(a) filings as set forth above, the filings remain Boor’s responsibility and
the Company does not assume any liability arising out of or related to any such
filings, or the transactions requiring such filings. The Company will not issue
a press release or file a Form 8-K with the Securities and Exchange Commission
regarding the terms and conditions of this Agreement without first giving Boor
an opportunity to review such press release or filing. Notwithstanding the
foregoing, the Company shall not be

 



--------------------------------------------------------------------------------



 



      required to obtain Boor’s consent, written or otherwise, before issuing a
press release or filing a Form 8-K regarding the terms and conditions of this
Agreement.

  (c)   Each party agrees not to make any disparaging or negative statements
about the other party.

     7. Return of Company Property. Boor agrees that he shall return to the
Company all of its property that was in his possession or control prior to the
Separation Date. This includes, but is not limited to, any and all legal and
other records, strategic planning and all other documents, computer software and
hardware, notes, memoranda, records, and all copies thereof. Notwithstanding the
foregoing, the parties agree that it will give to Boor the Apple MacBook Pro
laptop (the “Laptop”) that Boor used during his employment with the Company.
Boor represents that he has not downloaded or copied, and will not download or
copy any files, data or information on or retrievable from the Laptop, and that
the Company’s IT Department will first have an opportunity to “scrub” the
Laptop. In addition to, and not limitation of, his obligations under this
Section 7, Boor represents and warrants that he will return any Company files,
data or information in his possession, custody or control that he has previously
obtained from the Laptop.
     8. Confidentiality. Boor understands that, as a material and essential
condition of this Agreement, the fact of and terms and conditions of this
Agreement are to remain strictly confidential, and shall not be disclosed by him
to any person, other than to his spouse, his attorney, or as required by law or
lawfully-issued subpoena. Furthermore, Boor also understands that in the course
of his employment with the Company, Boor had access to confidential information
and trade secrets of the Company. In addition, the parties acknowledge that
certain confidential information to which Boor had access is protected by the
attorney-client privilege and may not be disseminated unless authorized in
writing by an authorized representative of the Company in writing. This Section
in no way limits Boors obligations under Section 10 of the Employment Agreement.
     9. Violation of Agreement and Severability. Boor agrees that if he violates
this Agreement by suing the Released Parties (or any of them) for any of Boor’s
Claims (other than one under the ADEA or the OWBPA), or if he violates it in any
other respect, he will pay all costs and expenses of defending the action or
lawsuit incurred by the Released Parties, including but not limited to,
reasonable attorneys’ fees and expenses, costs, disbursements, awards, and
judgments. In addition, if Boor violates this Agreement by suing the Released
Parties (or any of them) for any of Boor’s Claims (other than one under the ADEA
or the OWBPA or Excluded Claims), Boor shall be in breach of this Agreement.
     10. Period to Consider Agreement and Period to Revoke. Boor understands
that, as required by the ADEA and OWBPA, he has been given twenty one
(21) calendar days from the day that he received this Agreement, not counting
the day upon which he received it, to consider whether he wishes to sign this
Agreement. If Boor signs this Agreement before the end of the twenty one (21)
calendar day period, it will be his personal and voluntary decision to do so.
Boor also understands that if he fails to deliver this Agreement to Robert J.
Laikin at the Company within said period of time, it shall be deemed to be
withdrawn by the Company. As stated above, the parties also acknowledge and
agree that this Agreement shall not be effective or enforceable until the eighth
calendar day after Boor signs this Agreement. As required by the ADEA and the
OWBPA, Boor also understands that he may revoke this Agreement at any time
within seven (7) calendar days after he signs it, not counting the day upon
which he signs it. To accept the terms of this Agreement, Boor must deliver the
Agreement, after it has been signed and dated by him, to Mr. Laikin, by hand or
by mail, and it must be received by Mr. Laikin within the twenty one
(21) calendar day period that Boor has to consider this Agreement. To revoke his
acceptance, Boor must deliver a written, signed statement that he revokes his
acceptance to Mr. Laikin by hand or by mail and any such notice of revocation
must be received by Mr. Laikin within seven (7) calendar days after Boor signs
the Agreement. If Boor chooses to deliver his acceptance or any revocation
notice by mail, it must be: (a) postmarked and received by Mr. Laikin within the
applicable period stated above; (b) properly addressed to Mr. Laikin; and
(c) sent by certified mail, return receipt requested.
     11. Boor’s Representations. Boor has read this Agreement carefully and he
understands all of its terms. Boor also understands that, in signing this
Agreement, he may be giving up possible future administrative and/or legal
claims. Boor’s decision to sign this Agreement was voluntary and in agreeing to
sign this Agreement, he has not relied on any statements or explanations made by
the Company, or anyone on behalf of the Company, except as specifically set
forth in this Agreement. The release by Boor contained herein is made
voluntarily.
     12. Additional Understandings. The parties understand and agree that this
Agreement is entered into and executed solely for the purpose of terminating the
parties’ employment relationship on an amicable and certain basis. Boor

 



--------------------------------------------------------------------------------



 



acknowledges and understands that by offering and/or executing this Agreement,
the Company does not admit, and indeed expressly denies, that Company, its
employees, managers, agents, directors and officers have done anything improper
or violated any law. Boor further acknowledges that he is not aware of any
violation of law or improper conduct by the Company, its subsidiaries,
affiliates, employees, managers, agents, directors or officers. The signing of
this Agreement is not an admission of liability or wrongdoing by Company, its
subsidiaries, affiliates, employees, managers, agents, directors or officers.
Additionally, Boor acknowledges that it is up to him whether he consults an
attorney prior to signing this Agreement. As required by the ADEA and the OWBPA,
the Company has advised Boor that he should consult with an attorney prior to
signing this Agreement, and Boor has had an adequate opportunity to do so.
Boor’s decision to sign this Agreement was voluntary and made after being given
said opportunity.
     13. Parties’ Representations and Warranties. The Company represents and
warrants that it is not aware of any basis for the Company to assert any claim
against Boor under federal, state or local law, including any claims asserting a
breach by Boor of any of his obligations under the Employment Agreement. Boor
represents and warrants that he has not breached any of his obligations under
the Employment Agreement.
     14. Cooperation. Boor agrees to cooperate with the Company and its
attorneys in connection with any claim, investigation, action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, involving
the Company (including any of its subsidiaries and affiliates) before or
involving a court, administrative agency, governmental organization, or other
entity, including, but not limited to, by making himself available to testify on
behalf of the Company in any such claim, investigation, action, suit or
proceeding and to assist the Company in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Company or its
representatives or counsel, or representatives or counsel to the Company, in
each case, as reasonably requested by the Company. Boor agrees to enter into
letter agreements with the Company regarding his cooperation in specific claims,
investigations, actions, suits or proceedings at the Company’s request. Boor
will make himself available for the foregoing at mutually convenient times
during business hours from time to time as reasonably requested by the Company.
Promptly upon the receipt of Boor’s written request, the Company agrees to
reimburse Boor for his time calculated at his current per diem rate ( “Per Diem
Reimbursement”), as well as for all reasonable documented out-of-pocket expenses
actually incurred in connection with such cooperation, including, without
limitation, meals, lodging, travel, and ground transportation expenses(“Expense
Reimbursement”); provided, however, that (i) such reimbursement shall
specifically exclude any fees for legal representation engaged by Boor that is
not otherwise reimbursable pursuant to the Company’s policies in effect at such
time or the Company’s By-Laws, and (ii) the Per Diem Reimbursement and Expense
Reimbursement shall each be subject to a cap of $1,000 per day. Notwithstanding
the foregoing, if Boor is required to travel internationally in connection with
his obligations under this Section 14, then the Company agrees, subject to prior
approval by the Company’s Chief Executive Officer, to also reimburse Boor for
the cost of reasonable round-trip international airfare. This Section 14 shall
not preclude Boor from responding to an inquiry in an honest manner.
     15. Complete Integration. The terms contained in this Agreement, the SERP
and any letter agreements entered into pursuant to Section 14 of this Agreement
are the only terms agreed upon by Boor and the Company. Notwithstanding any
other statements, all benefits which Boor had as a result of his employment, and
which are not expressly listed in this Agreement, terminate in accordance with
the Company’s benefit contracts, but in no case later than the end of the
revocation period referred to in Section 10 of this Agreement. It is the express
intent of the parties that this Agreement fully integrates and expressly
replaces any other terms (other than Section 10 of the Employment Agreement,
which is incorporated herein and remains in full force and effect, except as
modified herein, and any letter agreements entered into in connection with
Section 14 of this Agreement), conditions, conversations, discussions, or any
other issues which were discussed regarding Boor’s employment at the Company, or
for any and all reasons based on conduct which has occurred through the date of
executing this Agreement. With the exception of Section 10 of the Employment
Agreement (which is incorporated herein and remains in full force and effect,
except as modified herein), and any letter agreements entered into pursuant to
Section 14 of this Agreement, any other conversations, promises or conditions
which do not appear in this document are waived or rejected by agreement of Boor
and the Company.
     16. Interpretation. This Agreement shall be deemed to have been drafted
jointly by the parties and in the event of an ambiguity in this Agreement, the
same shall not be construed against any party.
     17. Miscellaneous. This Agreement shall inure to the benefit of, may be
enforced by, and shall be binding on the parties and their heirs, executors,
administrators, personal representatives, assigns and successors in interest.
This Agreement may be assigned by the Company without notice to or the consent
of Boor. However, this Agreement is personal to Boor and may not be assigned by
him. In the event of any dispute about this Agreement, the laws of the

 



--------------------------------------------------------------------------------



 



State of Indiana shall govern the validity, performance, enforcement, and all
other aspects of this Agreement. This Agreement may be executed in counterparts,
including facsimile, pdf, or photocopy counterparts, each of which shall be
deemed an original but all of which taken together shall constitute one and the
same Agreement. This Agreement may not be modified, altered, amended or waived
in any manner except by written instrument duly executed by the Company’s Chief
Executive Officer and by Boor.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
date(s) set forth below.

                  /s/ Anthony W. Boor       Anthony W. Boor        Date: May 10,
2011     

            Brightpoint, Inc., on behalf of itself and the other persons and
entities released herein:
      By:   /s/ Robert J. Laikin         Robert J. Laikin        Chairman of the
Board and
Chief Executive Officer         Date: May 10, 2011     

 